DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after the Notice of Allowance, mailed on April 1, 2022.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the inventor’s or joint inventor’s submission, filed on June 20, 2022, has been entered.
	Claims 1, 3, 8-10, 17, 22-31, 33-36 and 109 are pending in the instant invention.  According to the Amendments to the Claims, filed February 17, 2022, claims 1, 3, 8-10, 17, 22-31, 33-36 and 109 were amended and claims 2, 4-7, 11-16, 18-21, 32 and 37-108 were cancelled.

Status of Priority Objection - Priority Date

	This invention is a Continuation (CON) of US Application No. 16/017,371, filed June 25, 2018 and now US 10,689,399, is a Divisional (DIV) of US Application No. 15/599,151, filed May 18, 2017 and now US 10,035,809, which is a Continuation (CON) of US Application No. 15/349,934, filed November 11, 2016 and now US 9,732,092, which is a Continuation (CON) of US Application No. 14/815,504, filed July 31, 2015 and now US 9,663,528, which is a Continuation (CON) of US Application No. 14/133,858, filed December 19, 2013 and now US 9,216,996, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 61/845,803, filed July 12, 2013; and b) 61/788,397, filed March 15, 2013.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application No. 61/745,375, filed December 21, 2012, was objected to in the Non-Final Rejection, mailed on September 17, 2021.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of US Provisional Application No. 61/788,397, filed March 15, 2013.

Status of Information Disclosure Statement (IDS)

	The information disclosure statement (IDS), submitted on June 20, 2022, was filed after the mailing date of the Notice of Allowance on April 1, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on February 17, 2022, is acknowledged: a) Group II - claims 1, 3, 8-10, 17, 22-31, 33-36 and 109, where W = -CHZ2-; X = -NZ3-; Z1 and Z3, taken together, form -L-, wherein L = -C(Ra)2-; and Z4 = -CH2-; and b) substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino[1,2-a]-pyrimidine having Formula (I) - p. 51, compound 6.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on September 17, 2021.
	Next, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on September 17, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed February 17, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1, 3, 8-10, 17, 22-31, 33-36 and 109 is contained within.

Reasons for Allowance

	Claims 1, 3, 8-10, 17, 22-31, 33-36 and 109 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted 1,4-methanopyrido[1’,2’:4,5]pyrazino-[1,2-a]pyrimidines having the Formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted 1,4-methanopyrido[1’,2’:4,5]-pyrazino[1,2-a]pyrimidines having the Formula (I) that is not taught or fairly suggested in the prior art is R1 on the periphery of the 1,4-methanopyrido[1’,2’:4,5]pyrazino[1,2-a]pyrimidine core.  This limitation is present in the recited species of claim 31.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624